DETAILED ACTION
	In response to the office action mailed 11/24/2021, the amendments were received 02/24/2022:
Claims 1, 3, and 9 have been amended.
Claim 2 was cancelled.
Claims 10-17 are new.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach that an image of an area that includes a movement range is acquired.  However, the prior art teaches the obstacle is photographed within the range of movement of the medical diagnostic apparatus [0014].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012205681 (“Takahashi,” English translation provided by applicant).
Regarding claim 1: 
Takahashi disclose a medical image diagnostic system comprising: 
a medical image diagnostic apparatus (3) configured to move on a floor and perform scanogram imaging or main scan imaging (Fig. 1); and 
processing circuitry (23) configured to acquire a scan protocol to be executed in the medical image diagnostic apparatus ([0015], [0023]), specify a movement range through which the medical image diagnostic apparatus passes when imaging a scan range included in the scan protocol (24), 
acquire a captured image of an area including at least the specified movement range ([0014], cameras 4 and 5 photograph an indoor obstacle within the rage in which medical diagnostic apparatus 3 moves), and 
detect or predict presence or absence of an interfering object in the movement range on the basis of whether or not an object that can be the interfering object is present inside the specified movement range indicated by the image ([0014], the obstacle is photographed within the range of movement of the medical diagnostic apparatus).
Takahashi disclose the apparatus moves along the ceiling while the invention requires the apparatus to move along the floor. However, the apparatus of Takahashi moves along a surface parallel to the object to be imaged. It would have been obvious modify the apparatus to move along any surface that is parallel to the object to be imaged with a reasonable expectation of success. One would have been motivated to adapt the system on the basis of available structural stability.
Regarding claim 3: 
Takahashi disclose the medical image diagnostic system according to claim 1, wherein the scan range is a scan range in scanogram imaging or a scan range in main scan imaging ([0014], range in which 3 moves).
Regarding claim 4: 
Takahashi disclose the medical image diagnostic system according to claim 1, wherein the processing circuitry is configured to cause an output to output warning information in a case where the presence of the interfering object in the movement range is detected or predicted [0028].
Regarding claim 5: 
Takahashi disclose the medical image diagnostic system according to claim 1, wherein the processing circuitry is configured to detect or predict presence or absence of the interfering object in the movement range at the time of execution of scanning and at the time of retraction to a home position after execution of scanning [0027].
Regarding claim 6: 
Takahashi disclose the medical image diagnostic system according to claim 1, wherein the processing circuitry is configured to specify a timing at which the medical image diagnostic apparatus passes through the movement range in addition to the movement range, and detect or predict presence or absence of the interfering object in the movement range on the basis of the timing ([0024]-[0028]).
Regarding claim 7: 
Takahashi disclose the medical image diagnostic system according to claim 1, wherein the processing circuitry is configured to acquire space information observed in a direction perpendicular to a movement direction [0024].
Regarding claim 8: 
Takahashi disclose the medical image diagnostic system according to claim 1, wherein the main scan imaging is performed in a mode of helical scan or step-and-shoot scan to be executed according to movement of the medical image diagnostic apparatus [0013].
Regarding claim 9: 
Takahashi disclose a medical image diagnostic apparatus comprising: 
processing circuitry configured to acquire a scan protocol, specify a movement range through which a medical image diagnostic apparatus (3) passed when imaging a scan range included in the scan protocol, and detect or predict presence or absence of an interfering object in the movement range on the basis of whether or not an object that can be the interfering object is present inside the movement range indicated by a captured image of on an area including at least the specified movement range ([0014], the obstacle is photographed within the range of movement of the medical diagnostic apparatus).
Takahashi disclose the apparatus moves along the ceiling while the invention requires the apparatus to move along the floor. However, the apparatus of Takahashi moves along a surface parallel to the object to be imaged. It would have been obvious modify the apparatus to move along any surface that is parallel to the object to be imaged with a reasonable expectation of success. One would have been motivated to adapt the system on the basis of available structural stability.
Regarding claim 10: 
Takahashi disclose the medical image diagnostic system according to claim 1, wherein the processing circuitry is configured to specify a timing at which the medical image diagnostic apparatus passes a first location in the movement range in addition to the movement range, and detect or predict presence or absence of the interfering object in the movement range at the specified timing ([0027], when location of 3 and interfering object are within a set distance, control unit cause 3 to decelerate or stop; therefore, when 3 and interfering object are within at a position within the movement range at the same time, the velocity or acceleration of 3 is controlled to avoid collision).
Regarding claim 11: 
Takahashi disclose the medical image diagnostic apparatus according to claim 9, wherein the processing circuitry is configured to: specify a timing at which the medical image diagnostic apparatus passes a first location in the movement range in addition to the movement range, and detect or predict presence or absence of the interfering object in the movement range at the specified timing ([0027], when location of 3 and interfering object are within a set distance, control unit cause 3 to decelerate or stop; therefore, when 3 and interfering object are within at a position within the movement range at the same time, the velocity or acceleration of 3 is controlled to avoid collision).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12: 
Takahashi disclose the medical image diagnostic system according to claim 1, but fail to teach the details of wherein the medical image diagnostic apparatus is a computed tomography (CT) apparatus, and the interfering object is an Interventional Radiology (IVR) apparatus.
Regarding claim 13: 
Takahashi disclose the medical image diagnostic apparatus according to claim 9, but fail to teach the details of wherein the medical image diagnostic apparatus is a computed tomography (CT) apparatus, and the interfering object is an Interventional Radiology (IVR) apparatus.
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14: 
Takahashi disclose a medical image diagnostic system comprising: 
a medical image diagnostic apparatus (3) configured to move on a floor and perform scanogram imaging or main scan imaging (Fig. 1); and 
processing circuitry (23) configured to acquire a scan protocol to be executed in the medical image diagnostic apparatus ([0015], [0023]), specify a movement range through which the medical image diagnostic apparatus passes when imaging a scan range included in the scan protocol (24), 
acquire a captured image of an area including at least the specified movement range ([0014], cameras 4 and 5 photograph an indoor obstacle within the rage in which medical diagnostic apparatus 3 moves), and 
detect or predict presence or absence of an interfering object in the movement range on the basis of whether or not an object that can be the interfering object is present inside the specified movement range indicated by the image ([0014], the obstacle is photographed within the range of movement of the medical diagnostic apparatus).
Takahashi disclose the apparatus moves along the ceiling while the invention requires the apparatus to move along the floor. However, the apparatus of Takahashi moves along a surface parallel to the object to be imaged. It would have been obvious modify the apparatus to move along any surface that is parallel to the object to be imaged with a reasonable expectation of success. One would have been motivated to adapt the system on the basis of available structural stability.
However, Takahashi fail to teach the details of an IVR-CT system comprising: a computed tomography (CT) apparatus configured to move on a floor and perform scanogram imaging or main scan imaging; an Interventional Radiology (IVR) apparatus; and processing circuitry configured to: acquire a scan protocol to be executed in the CT apparatus, specify a movement range through which the CT apparatus passes when imaging a scan range included in the scan protocol, acquire a captured image of an area including at least the specified movement range, and detect or predict presence or absence of the IVR apparatus in the movement range on the basis of whether or not the IVR apparatus is present inside the specified movement range indicated by the captured image.  
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-17 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884